Exhibit 10.27

SAREPTA THERAPEUTICS, INC.

2014 EMPLOYMENT COMMENCEMENT INCENTIVE PLAN

 

1. Purposes of the Plan.

 

  (a) Eligible Award Recipients. Only Eligible Participants may receive awards
under the Plan.

 

  (b) The purposes of this Plan are:

 

  (i) to attract and retain the best available Eligible Participants for
positions of substantial responsibility upon whose judgment, interest, and
special effort the successful conduct of the Company’s operation will be largely
dependent,

 

  (ii) to provide additional incentives to Eligible Participants, and

 

  (iii) to promote the success of the Company’s business.

 

  (c) The Plan permits the grant of Nonstatutory Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance Units
and Performance Shares.

 

2. Definitions. As used herein, the following definitions will apply:

 

  (a) “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.

 

  (b) “Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.

 

  (c) “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

 

  (d) “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units or Performance Shares.

 

  (e) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

 

  (f) “Award Transfer Program” means any program instituted by the Administrator
that would permit Participants the opportunity to transfer for value any
outstanding Awards to a financial institution or other person or entity approved
by the Administrator.

 

  (g) “Board” means the Board of Directors of the Company.

 

  (h) “Change in Control” means the occurrence of any of the following events:

 

  (i)

Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than fifty
percent (50%) of the total voting power of the stock of the Company; provided,
however, that for purposes of this subsection (i), the acquisition of

 

1



--------------------------------------------------------------------------------

  additional stock by any one Person, who is considered to own more than fifty
percent (50%) of the total voting power of the stock of the Company will not be
considered a Change in Control; or

 

  (ii) Change in Effective Control of the Company. If the Company has a class of
securities registered pursuant to Section 12 of the Exchange Act, a change in
the effective control of the Company which occurs on the date that a majority of
members of the Board is replaced during any twelve (12) month period by
Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. For
purposes of this subsection (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or

 

  (iii) Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than fifty percent (50%) of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions; provided, however, that for purposes of this subsection (iii),
the following will not constitute a change in the ownership of a substantial
portion of the Company’s assets: (A) a transfer to an entity that is controlled
by the Company’s shareholders immediately after the transfer, or (B) a transfer
of assets by the Company to: (1) a shareholder of the Company (immediately
before the asset transfer) in exchange for or with respect to the Company’s
stock, (2) an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company, (3) a Person,
that owns, directly or indirectly, fifty percent (50%) or more of the total
value or voting power of all the outstanding stock of the Company, or (4) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3). For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction shall not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A of the Code, as it has been and may be amended from time
to time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

Further and for the avoidance of doubt, a transaction shall not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that shall be owned in substantially the same proportions by the persons who
held the Company’s securities immediately before such transaction.

 

  (i) “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or Treasury Regulation thereunder will include such
section or regulation, any valid regulation or other official applicable
guidance promulgated under such section, and any comparable provision of any
future legislation or regulation amending, supplementing or superseding such
section or regulation.

 

2



--------------------------------------------------------------------------------

  (j) “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.

 

  (k) “Common Stock” means the common stock of the Company.

 

  (l) “Company” means Sarepta Therapeutics, Inc., a Delaware corporation, or any
successor thereto.

 

  (m) “Director” means a member of the Board.

 

  (n) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

 

  (o) “Eligible Participant” means any Employee who has not previously been an
Employee or Director of the Company or a Subsidiary, or is commencing employment
with the Company or a Subsidiary following a bona fide period of non-employment
by the Company or a Subsidiary, if he or she is granted an Award in connection
with his or her commencement of employment with the Company or a Subsidiary and
such grant is an inducement material to his or her entering into employment with
the Company or a Subsidiary. The Board may in its discretion adopt procedures
from time to time to ensure that an Employee is eligible to participate in the
Plan prior to the granting of any Awards to such Employee under the Plan
(including, without limitation, a requirement, that each such Employee certify
to the Company prior to the receipt of an Award under the Plan that he or she
has not been previously employed by the Company or a Subsidiary, or if
previously employed, has had a bona fide period of non-employment, and that the
grant of Awards under the Plan is an inducement material to his or her agreement
to enter into employment with the Company or a Subsidiary).

 

  (p) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

 

  (q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (r) “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
higher or lower exercise prices and different terms), Awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer for
value any outstanding Awards to a financial institution or other person or
entity selected by the Administrator, and/or (iii) the exercise price of an
outstanding Award is reduced or increased. The Administrator will determine the
terms and conditions of any Exchange Program in its sole discretion.

 

  (s) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

  (i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market,
the Nasdaq Global Select Market or the Nasdaq Capital Market, its Fair Market
Value shall be the closing sales price for such stock (or, if no closing sales
price was reported on that date, as applicable, on the last trading date such
closing sales price is reported) as quoted on such exchange or system on the day
of determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

 

3



--------------------------------------------------------------------------------

  (ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for the Common Stock on the day of
determination (or, if no bids and asks were reported on that date, as
applicable, on the last trading date such bids and asks are reported); or

 

  (iii) In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.

 

  (t) “Family Member” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships) of the Employee, any person
sharing the Employee’s household (other than a tenant or employee), a trust in
which these persons (or the Employee) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than 50% of the voting interests.

 

  (u) “Fiscal Year” means the fiscal year of the Company.

 

  (v) “Full Value Award” shall mean any Award, other than an Option or a Stock
Appreciation Right, that is settled by the issuance of Shares.

 

  (w) “Incentive Stock Option” means an Option that by its terms qualifies and
is otherwise intended to qualify as an incentive stock option within the meaning
of Section 422 of the Code and the regulations promulgated thereunder. Incentive
Stock Options may not be granted under the Plan

 

  (x) “Inside Director” means a Director who is an Employee.

 

  (y) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

 

  (z) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

  (aa) “Option” means a stock option granted pursuant to the Plan. Any Option
granted under this Plan shall be a Nonstatutory Stock Option

 

  (bb) “Outside Director” means a Director who is not an Employee of the Company
and who qualifies as “independent” within the meaning of Nasdaq Stock Market
Rule 5605(a)(2), or any successor rule, if the Company’s securities are traded
on the Nasdaq Stock Market, or the requirements of any other established stock
exchange on which the Company’s securities are traded, as such rules or
requirements may be amended from time to time.

 

  (cc) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

 

  (dd) “Participant” means an Eligible Participant who has been granted an Award
pursuant to the Plan.

 

  (ee) “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.

 

4



--------------------------------------------------------------------------------

  (ff) “Performance Unit” means an Award which may be earned in whole or in part
upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.

 

  (gg) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.

 

  (hh) “Plan” means this 2014 Employment Commencement Incentive Plan, as may be
amended from time to time.

 

  (ii) “Restricted Stock” means Shares issued pursuant to a Restricted Stock
award under Section 8 of the Plan, or issued pursuant to the early exercise of
an Option.

 

  (jj) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 9. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.

 

  (kk) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

 

  (ll) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14(a) of the Plan.

 

  (mm) “Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 7 is designated as a Stock Appreciation
Right.

 

  (nn) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

3. Stock Subject to the Plan.

 

  (a) Stock Subject to the Plan. Subject to the provisions of Section 14(a) of
the Plan, the maximum aggregate number of Shares that may be subject to Awards
and sold under the Plan is 640,000 Shares; provided, however, that such
aggregate number of Shares available for issuance under the Plan shall be
reduced by 1.41 shares for each Share delivered in settlement of any Full Value
Award. The Shares may be authorized, but unissued, or reacquired Common Stock.

 

  (b)

Lapsing Awards. If any Shares subject to an Award that is not a Full Value Award
are forfeited, expire, are surrendered pursuant to an Exchange Program or such
Award is settled for cash (in whole or in part), the Shares subject to such
Award shall, to the extent of such forfeiture, expiration, surrender pursuant to
an Exchange Program or cash settlement, again be available for future grants of
Awards under the Plan. To the extent that a Full Value Award is forfeited,
expires, is surrendered pursuant to an Exchange Program or such Full Value Award
is settled for cash (in whole or in part), the Shares available under the Plan
shall be increased by 1.41 Shares subject to such Full Value Award that is
forfeited, expired, surrendered pursuant to an Exchange Program or settled in
cash. Notwithstanding anything to the contrary herein, with respect to Stock
Appreciation Rights, all Shares subject to a Stock Appreciation Right will cease
to be available under the Plan, other than Shares forfeited due to failure to
vest which will become available for future grant or sale under the Plan (unless
the Plan has terminated). Shares that have actually been issued under the Plan
under any Award will not be returned to the Plan and will not become available
for future distribution under the Plan; provided, however, that if Shares issued
pursuant to Awards of Restricted Stock, Restricted Stock Units, Performance
Shares or Performance Units are repurchased by the Company at the original
issuance price or are forfeited to the Company due to failure to vest, such
Shares will become available for future grant under the Plan. Shares used to pay

 

5



--------------------------------------------------------------------------------

  the exercise or purchase price of an Award and/or to satisfy the tax
withholding obligations related to an Option or Stock Appreciation Right will
not become available for future grant or sale under the Plan. Shares used to
satisfy the tax withholding obligations related to an Award other than an Option
or Stock Appreciation Right will become available for future grant or sale under
the Plan.

 

  (c) Share Reserve. The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

 

4. Administration of the Plan.

 

  (a) Procedure.

 

  (i) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

 

  (ii) Other Administration. Unless and until the Board delegates administration
to the Committee, the Plan shall be administered by the Board, which shall, in
such event, constitute the “Administrator” for the purposes of the Plan. Any
action taken by the Board in connection with the administration of the Plan
shall not be deemed approved by the Board unless such actions are approved by a
majority of the Outside Directors. The Board may delegate administration of the
Plan to the Committee, and the term “Administrator” shall apply to any person or
persons to whom such authority has been delegated; provided, however, that such
Committee be comprised of a majority of or solely two or more Outside Directors.
If administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
the Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board.

The Board may abolish the Committee at any time and revest in the Board the
administration of the Plan. Any action taken by the Board in connection with the
administration of the Plan shall continue to not be deemed approved by the Board
unless such actions are approved by a majority of the Outside Directors.
Appointment of Committee members shall be effective upon acceptance of
appointment. Committee members may resign at any time by delivering written
notice to the Board. Vacancies in the Committee may only be filled by the Board.

 

  (b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:

 

  (i) Adopt procedures from time to time in the Administrator’s discretion to
ensure that an Employee is eligible to participate in the Plan prior to the
granting of any Awards to such Employee under the Plan (including, without
limitation, a requirement, if any, that each such Employee certify to the
Company prior to the receipt of an Award under the Plan that he or she has not
been previously employed by the Company or a Subsidiary, or if previously
employed, has had a bona fide period of non-employment, and that the grant of
Awards under the Plan is an inducement material to his or her agreement to enter
into employment with the Company or a Subsidiary);

 

  (ii) to determine the Fair Market Value;

 

  (iii) to select the Eligible Participants to whom Awards may be granted
hereunder;

 

6



--------------------------------------------------------------------------------

  (iv) to determine the number of Shares to be covered by each Award granted
hereunder;

 

  (v) to approve forms of Award Agreements for use under the Plan;

 

  (vi) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;

 

  (vii) to determine the terms and conditions of any, and to institute any
Exchange Program, subject to Section 4(e);

 

  (viii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

 

  (ix) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;

 

  (x) to modify or amend each Award (subject to Section(s) 4(e)(i) and 19(c) of
the Plan), including but not limited to the discretionary authority to extend
the post-termination exercisability period of Awards and to extend the maximum
term of an Option;

 

  (xi) to allow Participants to satisfy withholding tax obligations in such
manner as prescribed in Section 15;

 

  (xii) to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;

 

  (xiii) to allow a Participant to defer the receipt of the payment of cash or
the delivery of Shares that would otherwise be due to such Participant under an
Award pursuant to such procedures as the Administrator may determine; and

 

  (xiv) to make all other determinations deemed necessary or advisable for
administering the Plan.

 

  (c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

 

  (d) No Liability. Under no circumstances shall the Company, its Affiliates,
the Administrator, or the Board incur liability for any indirect, incidental,
consequential or special damages (including lost profits) of any form incurred
by any person, whether or not foreseeable and regardless of the form of the act
in which such a claim may be brought, with respect to the Plan or the Company’s,
its Affiliates’, the Administrator’s or the Board’s roles in connection with the
Plan.

 

  (e) Limitations.

 

  (i)

Prohibition Against Repricing. Notwithstanding Section 4(b)(ix), the
Administrator may not modify or amend an Option or Stock Appreciation Right to
reduce the exercise price of such Option or Stock Appreciation Right after it
has been granted (except for adjustments made pursuant to Section 14), and
neither may the Administrator cancel any outstanding Option or Stock
Appreciation Right in exchange for cash or any other Award with a lower exercise
price, unless such action is approved by shareholders prior to such action being
taken. Subject to Section 14, the Administrator shall have the authority,
without the approval of the

 

7



--------------------------------------------------------------------------------

  shareholders of the Company, to amend any outstanding Award to increase the
price per share or to cancel and replace an Award with the grant of an Award
having a price per share that is greater than or equal to the price per share of
the original Award.

 

  (ii) Buyout Provisions. The Administrator may at any time offer to buy out for
a payment in cash an Option previously granted based on such terms and
conditions as the Administrator will establish and communicate to the
Participant at the time that such offer is made. Notwithstanding anything
contained in this Section 4(e)(ii) to the contrary, the Administrator shall not
be allowed to authorize the buyout of underwater Options or Stock Appreciation
Rights without the prior consent of the Company’s shareholders.

 

5. Eligibility. Nonstatutory Stock Options, Restricted Stock, Restricted Stock
Units, Stock Appreciation Rights, Performance Units, and Performance Shares may
be granted to Eligible Participants. Incentive Stock Options may not be granted
under the Plan.

 

6. Stock Options.

 

  (a) Limitations.

 

  (i) Each Option granted hereunder shall constitute a Nonstatutory Stock
Option. The Fair Market Value of the Shares will be determined as of the time
the Option with respect to such Shares is granted.

 

  (ii) The Administrator will have complete discretion to determine the number
of Shares subject to an Option granted to any Eligible Participant.

 

  (b) Term of Option. The term of each Option will be stated in the Award
Agreement; provided, however, that the term will be no more than ten (10) years
from the date of grant thereof.

 

  (c) Option Exercise Price and Consideration.

 

  (i) The per Share exercise price for the Shares to be issued pursuant to the
exercise of an Option will be determined by the Administrator, but will be no
less than one hundred percent (100%) of the Fair Market Value per Share on the
date of grant. Notwithstanding the foregoing provisions of this Section 6(c)(i),
Options may be granted with a per Share exercise price of less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant pursuant
to a transaction described in, and in a manner consistent with, Code
Section 424(a).

 

  (ii) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.

 

  (iii) Form of Consideration. The Administrator will determine the acceptable
form(s) of consideration for exercising an Option, including the method of
payment, to the extent permitted by Applicable Laws. Such consideration to the
extent permitted by Applicable Laws may include, but is not limited to:

 

  (1) cash;

 

  (2) check;

 

  (3) other Shares which have a Fair Market Value on the date of surrender equal
to the aggregate exercise price of the Shares as to which said Option will be
exercised and provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company;

 

8



--------------------------------------------------------------------------------

  (4) by net exercise;

 

  (5) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;

 

  (6) a reduction in the amount of any Company liability to the Participant,
including any liability attributable to the Participant’s participation in any
Company-sponsored deferred compensation program or arrangement;

 

  (7) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws; or

 

  (8) any combination of the foregoing methods of payment.

 

  (d) Exercise of Option.

 

  (i) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.

An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator specifies from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable tax
withholdings). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a shareholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 14(a)
of the Plan.

Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

 

  (ii) Termination of Relationship as an Employee. If a Participant ceases to be
an Employee, other than upon the Participant’s termination as the result of the
Participant’s death or Disability, the Participant may exercise his or her
Option within such period of time as is specified in the Award Agreement to the
extent that the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement). In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for three (3) months following the Participant’s
termination. Unless otherwise provided by the Administrator, if on the date of
termination the Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option will revert to the Plan. If
after termination the Participant does not exercise his or her Option within the
time specified by the Administrator, the Option will terminate, and the Shares
covered by such Option will revert to the Plan.

 

9



--------------------------------------------------------------------------------

  (iii) Disability of Participant. If a Participant ceases to be an Employee as
a result of the Participant’s Disability, the Participant may exercise his or
her Option within such period of time as is specified in the Award Agreement to
the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement). In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for twelve (12) months following the
Participant’s termination. Unless otherwise provided by the Administrator, if on
the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. If after termination the Participant does not exercise his or her
Option within the time specified herein, the Option will terminate, and the
Shares covered by such Option will revert to the Plan.

 

  (iv) Death of Participant. If a Participant dies while an Employee, then the
vesting and exercisability of all shares subject to the Option shall be
accelerated as to 100% of the Shares subject to the Option as of such
Participant’s death. If a Participant dies while an Employee, the Option may be
exercised following the Participant’s death within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of death (but in no event may the Option be exercised later than the
expiration of the term of such Option as set forth in the Award Agreement), by
the Participant’s designated beneficiary, provided such beneficiary has been
designated prior to Participant’s death in a form acceptable to the
Administrator. If no such beneficiary has been designated by the Participant,
then such Option may be exercised by the personal representative of the
Participant’s estate or by the person(s) to whom the Option is transferred
pursuant to the Participant’s will or in accordance with the laws of descent and
distribution. In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for twelve (12) months following Participant’s
death. If the Option is not so exercised within the time specified herein, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.

 

  (v) Other Termination. A Participant’s Award Agreement also may provide that
if the exercise of the Option following the termination of Participant’s status
as an Employee (other than upon the Participant’s death or Disability) would
result in liability under Section 16(b) of the Exchange Act, then the Option
will terminate on the earlier of (A) the expiration of the term of the Option
set forth in the Award Agreement, or (B) the tenth (10th) day after the last
date on which such exercise would result in such liability under Section 16(b)
of the Exchange Act. Finally, a Participant’s Award Agreement may also provide
that if the exercise of the Option following the termination of the
Participant’s status as an Employee (other than upon the Participant’s death or
Disability) would be prohibited at any time solely because the issuance of
Shares would violate the registration requirements under the Securities Act,
then the Option will terminate on the earlier of (A) the expiration of the term
of the Option, or (B) the expiration of a period of three (3) months after the
termination of the Participant’s status as an Employee during which the exercise
of the Option would not be in violation of such registration requirements.

 

7. Stock Appreciation Rights.

 

  (a) Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Eligible Participants at
any time and from time to time as will be determined by the Administrator, in
its sole discretion.

 

10



--------------------------------------------------------------------------------

  (b) Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Eligible
Participant.

 

  (c) Exercise Price and Other Terms. The Administrator, subject to the
provisions of the Plan, will have complete discretion to determine the terms and
conditions of Stock Appreciation Rights granted under the Plan, provided,
however, that the exercise price will not be less than one hundred percent
(100%) of the Fair Market Value of a Share on the date of grant. Notwithstanding
the foregoing provisions of this Section 7(c), Stock Appreciation Rights may be
granted with a per Share exercise price of less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant pursuant to a
transaction described in, and in a manner consistent with, Section 424(a) of the
Code and the Treasury Regulations thereunder. If a Participant dies while an
Employee, then the vesting and exercisability of all shares subject to the Stock
Appreciation Rights shall be accelerated as to 100% of the Shares subject to the
Stock Appreciation Rights as of such Participant’s death.

 

  (d) Stock Appreciation Right Agreement. Each Stock Appreciation Right grant
will be evidenced by an Award Agreement that will specify the exercise price,
the term of the Stock Appreciation Right, the acceptable forms of consideration
for exercise (which may include any form of consideration permitted by
Section 6(c)(iii), the conditions of exercise, and such other terms and
conditions as the Administrator, in its sole discretion, will determine.

 

  (e) Expiration of Stock Appreciation Rights. A Stock Appreciation Right
granted under the Plan will expire upon the date determined by the
Administrator, in its sole discretion, and set forth in the Award Agreement;
provided, however, that the term will be no more than ten (10) years from the
date of grant thereof. Notwithstanding the foregoing, the rules of Section 6(d)
relating to exercise also will apply to Stock Appreciation Rights.

 

  (f) Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:

 

  (i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

 

  (ii) The number of Shares with respect to which the Stock Appreciation Right
is exercised.

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

 

8. Restricted Stock.

 

  (a) Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Eligible Participants in such amounts as the Administrator,
in its sole discretion, will determine.

 

  (b) Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, the Company as escrow agent will hold Shares of Restricted
Stock until the restrictions on such Shares have lapsed.

 

  (c) Transferability. Except as provided in this Section 8, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.

 

11



--------------------------------------------------------------------------------

  (d) Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

 

  (e) Removal of Restrictions. Except as otherwise provided in this Section 8,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine. The Administrator, in its sole discretion, may reduce or waive any
restrictions for such Award and may accelerate the time at which any
restrictions will lapse or be removed.

 

  (f) Voting Rights. During the Period of Restriction, Participants holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

 

  (g) Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless the
Administrator provides otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid. In addition, with respect to a share of
Restricted Stock with performance-based vesting, dividends which are paid prior
to vesting shall only be paid out to the Participant to the extent that the
performance-based vesting conditions are subsequently satisfied and the share of
Restricted Stock vests.

 

  (h) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.

 

9. Restricted Stock Units.

 

  (a) Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Plan, it will advise the Eligible
Participant in an Award Agreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.

 

  (b) Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment), or any other basis determined by the
Administrator in its discretion.

 

  (c) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout and may
accelerate the time at which any restrictions will lapse or be removed.

 

  (d) Form and Timing of Payment. Payment of earned Restricted Stock Units will
be made as soon as practicable after the date(s) set forth in the Award
Agreement or as otherwise provided in the applicable Award Agreement or as
required by Applicable Laws. The Administrator, in its sole discretion, may pay
earned Restricted Stock Units in cash, Shares, or a combination thereof. Shares
represented by Restricted Stock Units that are fully paid in cash again will not
reduce the number of Shares available for grant under the Plan.

 

  (e) Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.

 

12



--------------------------------------------------------------------------------

10. Performance Units and Performance Shares.

 

  (a) Grant of Performance Units/Shares. Performance Units and Performance
Shares may be granted to Eligible Participants at any time and from time to
time, as will be determined by the Administrator, in its sole discretion. The
Administrator will have complete discretion in determining the number of
Performance Units and Performance Shares granted to each Participant provided
that during any Fiscal Year.

 

  (b) Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

 

  (c) Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as an Employee) in its discretion which, depending
on the extent to which they are met, will determine the number or value of
Performance Units/Shares that will be paid out to the Eligible Participants. The
time period during which the performance objectives or other vesting provisions
must be met will be called the “Performance Period.” Each Award of Performance
Units/Shares will be evidenced by an Award Agreement that will specify the
Performance Period, and such other terms and conditions as the Administrator, in
its sole discretion, will determine. The Administrator may set performance
objectives based upon the achievement of Company-wide, divisional, or individual
goals, applicable federal or state securities laws, or any other basis
determined by the Administrator in its discretion.

 

  (d) Earning of Performance Units/Shares. After the applicable Performance
Period has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives or other vesting
provisions have been achieved. After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share and may
accelerate the time at which any restrictions will lapse or be removed.

 

  (e) Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period, or as otherwise provided in the
applicable Award Agreement or as required by Applicable Laws. The Administrator,
in its sole discretion, may pay earned Performance Units/Shares in the form of
cash, in Shares (which have an aggregate Fair Market Value equal to the value of
the earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.

 

  (f) Cancellation of Performance Units/Shares. On the date set forth in the
Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company, and again will be available for grant under the Plan.

 

11. Compliance With Code Section 409A. Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Code Section 409A, except as otherwise determined in the sole
discretion of the Administrator. The Plan and each Award Agreement under the
Plan is intended to meet the requirements of Code Section 409A and will be
construed and interpreted in accordance with such intent, except as otherwise
determined in the sole discretion of the Administrator. To the extent that an
Award or payment, or the settlement or deferral thereof, is subject to Code
Section 409A the Award will be granted, paid, settled or deferred in a manner
that will meet the requirements of Code Section 409A, such that the grant,
payment, settlement or deferral will not be subject to the additional tax or
interest applicable under Code Section 409A.

 

13



--------------------------------------------------------------------------------

12. Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise and except as required by Applicable Laws, vesting of Awards
granted hereunder will be suspended during any unpaid leave of absence. A
Participant will not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, or any Subsidiary.

 

13. Transferability of Awards.

 

  (a) Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, including, without limitation, by instrument to an inter vivos or
testamentary trust in which the Awards are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift to Family Members, such Award will
contain such additional terms and conditions as the Administrator deems
appropriate.

 

  (b) Prohibition Against an Award Transfer Program. Notwithstanding anything to
the contrary in the Plan, in no event will the Administrator have the right to
determine and implement the terms and conditions of any Award Transfer Program
without shareholder approval.

 

14. Adjustments; Dissolution or Liquidation; Merger or Change in Control.

 

  (a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits set forth in Section 3 of the Plan.

 

  (b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.

 

  (c) Change in Control. In the event of a merger or Change in Control, each
outstanding Award will be treated as the Administrator determines without a
Participant’s consent, including, without limitation, that (i) Awards will be
assumed, or substantially equivalent Awards will be substituted, by the
acquiring or succeeding corporation (or an affiliate thereof) with appropriate
adjustments as to the number and kind of shares and prices; (ii) upon written
notice to a Participant, that the Participant’s Awards will terminate upon or
immediately prior to the consummation of such merger or Change in Control;
(iii) outstanding Awards will vest and become exercisable, realizable, or
payable, or restrictions applicable to an Award will lapse, in whole or in part
prior to or upon consummation of such merger or Change in Control, and, to the
extent the Administrator determines, terminate upon or immediately prior to the
effectiveness of such merger of Change in Control; (iv) (A) the termination of
an Award in exchange for an amount of cash and/or property, if any, equal to the
amount that would have been attained upon the exercise of such Award or
realization of the Participant’s rights as of the date of the occurrence of the
transaction (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction the Administrator determines in good faith that no
amount would have been attained upon the exercise of such Award or realization
of the Participant’s rights, then such Award may be terminated by the Company
without payment), or (B) the replacement of such Award with other rights or
property selected by the Administrator in its sole discretion; or (v) any
combination of the foregoing. In taking any of the actions permitted under this
subsection (c), the Administrator will not be obligated to treat all Awards, all
Awards held by a Participant, or all Awards of the same type, similarly.

 

14



--------------------------------------------------------------------------------

In the event that the successor corporation does not assume or substitute for
the Award (or portion thereof), the Participant will fully vest in and have the
right to exercise all of his or her outstanding Options and Stock Appreciation
Rights that are not assumed or substituted for, including Shares as to which
such Awards would not otherwise be vested or exercisable, all restrictions on
Restricted Stock, Restricted Stock Units, and Performance Shares/Units not
assumed or substituted for will lapse, and, with respect to Awards with
performance-based vesting not assumed or substituted for, all performance goals
or other vesting criteria will be deemed achieved at one hundred percent
(100%) of target levels and all other terms and conditions met. In addition, if
an Option or Stock Appreciation Right is not assumed or substituted for in the
event of a Change in Control, the Administrator will notify the Participant in
writing or electronically that the Option or Stock Appreciation Right will be
fully vested and exercisable for a period of time determined by the
Administrator in its sole discretion, and the Option or Stock Appreciation Right
will terminate upon the expiration of such period.

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) or, in the case of a Stock Appreciation Right upon the exercise of
which the Administrator determines to pay cash or a Restricted Stock Unit,
Performance Share or Performance Unit which the Administrator can determine to
pay in cash, the fair market value of the consideration received in the merger
or Change in Control by holders of Common Stock for each Share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the Change in Control is not solely common stock of the successor corporation
or its Parent, the Administrator may, with the consent of the successor
corporation, provide for the consideration to be received upon the exercise of
an Option or Stock Appreciation Right or upon the payout of a Restricted Stock
Unit, Performance Unit or Performance Share, for each Share subject to such
Award (or in the case of an Award settled in cash, the number of implied shares
determined by dividing the value of the Award by the per share consideration
received by holders of Common Stock in the Change in Control), to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
Change in Control.

Notwithstanding anything in this subsection (c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

Notwithstanding anything in this subsection (c) to the contrary, if a payment
under an Award Agreement is subject to Section 409A of the Code and if the
change in control definition contained in the Award Agreement or other agreement
related to the Award does not comply with the definition of “change in control”
for purposes of a distribution under Section 409A of the Code, then any payment
of an amount that is otherwise accelerated under this Section will be delayed
until the earliest time that such payment would be permissible under
Section 409A of the Code without triggering any penalties applicable under
Section 409A of the Code.

 

15



--------------------------------------------------------------------------------

15. Tax Withholding.

 

  (a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).

 

  (b) Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
statutory amount required to be withheld, (c) delivering to the Company
already-owned Shares having a Fair Market Value equal to the statutory amount
required to be withheld, provided the delivery of such Shares will not result in
any adverse accounting consequences as the Administrator determines in its sole
discretion, (d) selling a sufficient number of Shares otherwise deliverable to
the Participant through such means as the Administrator may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld, or (e) retaining from salary or other amounts payable
to the Participant cash having a sufficient value to satisfy the amount required
to be withheld. The Fair Market Value of the Shares to be withheld or delivered
will be determined as of the date that the taxes are required to be withheld.

 

16. No Effect on Employment. Neither the Plan nor any Award will confer upon a
Participant any right with respect to continuing the Participant’s relationship
as an Employee with the Company, nor will they interfere in any way with the
Participant’s right or the Company’s right to terminate such relationship at any
time, with or without cause, to the extent permitted by Applicable Laws.

 

17. Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.

 

18. Term of Plan. The Plan will become effective on the date the Plan is
approved by the Board. The Plan will continue in effect until the earlier of
(i) the date on which the maximum aggregate number of Shares that may be subject
to Awards and sold under the Plan under Section 3(a) have been issued or
(ii) the date that is ten (10) years from the date the Plan is adopted by the
Board.

 

19. Amendment and Termination of the Plan.

 

  (a) Amendment and Termination. The Administrator may at any time amend, alter,
suspend or terminate the Plan.

 

  (b)

Shareholder Approval not Required. It is expressly intended that approval of the
Company’s shareholders not be required as a condition of the effectiveness of
the Plan, and the Plan’s provisions shall be interpreted in a manner consistent
with such intent for all purposes. Specifically, Nasdaq Stock Market Rule
5635(c) generally requires shareholder approval for stock option plans or other
equity compensation arrangements adopted by companies whose securities are
listed on the Nasdaq Stock Market pursuant to which stock awards or stock may be
acquired by officers, directors, employees, or consultants of such companies.
Nasdaq Stock Market Rule 5635(c)(4) provides an exception to this requirement
for issuances of securities to a person not previously an employee or director
of the issuer, or following a bona fide period of non-employment, as an
inducement material to the individual’s entering into employment with the
issuer; provided, such issuances are approved by either the issuer’s
compensation committee comprised of a majority of independent directors or a
majority of the issuer’s independent directors. Notwithstanding anything to the
contrary herein, Awards under the Plan may only be made to Employees who have
not previously been an Employee or Director of the Company or

 

16



--------------------------------------------------------------------------------

  a Subsidiary, or following a bona fide period of non-employment by the Company
or a Subsidiary, as an inducement material to the Employee’s entering into
employment with the Company or a Subsidiary. Awards under the Plan will be
approved by (i) the Company’s Compensation Committee comprised of a majority of
the Company’s Outside Directors or (ii) a majority of the Company’s Outside
Directors. Accordingly, pursuant to Nasdaq Stock Market Rule 5635(c)(4), the
issuance of Awards and the Shares issuable upon exercise or vesting of such
Awards pursuant to the Plan are not subject to the approval of the Company’s
shareholders.

 

  (c) Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

 

20. Conditions Upon Issuance of Shares.

 

  (a) Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.

 

  (b) Investment Representations. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

 

21. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.

 

17